Appeal by the People from an order of the Supreme Court, Richmond County (Owens, J.), dated February 26,1982, which granted defendant’s motion to dismiss the indictment. Order reversed, on the law, motion denied, indictment reinstated, and matter remitted to Criminal Term for further proceedings on the indictment. There was sufficient evidence to sustain the indictment for arson in the third degree, as there was testimony before the Grand Jury that the building was damaged by a fire which had been started in three places and that defendant admitted setting the fire. Under the circumstances, the proof was sufficient to sustain the indictment. Damiani, J. P., Titone, Weinstein and Bracken, JJ., concur.